HUGHES,- Justice.
This suit originated in the County Court of Travis County and was an action brought by appellant, Annie Laurie Barrow Davis, to declare the heirship of William Barrow, deceased.
Appellant alleged that she is the only surviving child of William Barrow and wife, George Ann Barrow, both deceased, and hence his only heir.
Appellees are the collateral kindred of William Barrow.
It is conceded that appellant is not the natural child of William Barrow, but she claims to be his child by adoption by estop-pel.
This is a companion case to Davis v. Cavanaugh, Tex.Civ.App., 231 S.W.2d 959. The evidence in the two cases is identical and the two records are, for all practical purposes, identical.
The questions presented are the same and our rulings are the same. We, therefore, refer to such opinion for all purposes and make the same a part hereof.
The judgment of the trial court is reversed and this cause is remanded.
Reversed and remanded.
ARCHER, C. J., not sitting.